DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                         

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 17-21 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Zhou Hua et al (IDS ref, US 20190075524), hereinafter Zhou.
Regarding claims 1 and 19, Zhou teaches, a method of wireless communication performed by a base station / a method of wireless communication performed by a user equipment (UE), comprising:
transmitting a message, to a user equipment (UE), instructing the UE to activate or update a reference signal (RS) corresponding to an uplink communication transmitted by the UE (Zhou: [219], teaches that base station transmits SRS (Sounding Reference Signal, an uplink RS) configuration to the UE. SRS corresponds to uplink communication using uplink beam. “a reference signal (RS) corresponding to an uplink communication” is interpreted to be an uplink RS, in light of the specification para [93] “...the RS from UE...”), and 
communicating with the UE, after a time period, using a beam configuration of the base station that corresponds to a beam configuration of the UE for transmitting the RS, the time period being based at least in part on a determination of whether the UE identified the beam configuration of the base station (Zhou: [218], teaches base station and UE perform best beam selection procedure for UE TX beam with a corresponding BS RX beam during a configured time. After the configured time (i.e. after a time period) when the beams are determined, communication between the BS and UE start).

Regarding claim 2, Zhou teaches the method, as outlined in the rejection of claim 1.
Zhou further teaches, wherein the RS is a path loss RS for a physical uplink channel (Zhou: [291], [343], teaches path loss is considered for SRS used for communication beam determination, and is therefore, a path loss RS).
Regarding claims 3 and 20, Zhou teaches the methods, as outlined in the rejection of claims 1 and 19.
Zhou further teaches, wherein the RS is a path loss RS for an aperiodic uplink sounding RS or a semi-persistent uplink sounding RS (Zhou: [291], teaches RS can be aperiodic SRS).
Regarding claims 4 and 21, Zhou teaches the methods, as outlined in the rejection of claims 1 and 19.
Zhou further teaches, wherein the RS is one of a channel state information RS, a synchronization signal block, a tracking RS, a demodulation RS, a phase tracking RS, or a UE RS (Zhou: [218] teaches UE use uplink SRS from the UE, which can be interpreted as “a UE RS”. This satisfies “one of” criteria of the claim).
Regarding claim 5, Zhou teaches the methods, as outlined in the rejection of claim 1.
Zhou further teaches, further comprising one of determining the time period to be a first time period based at least in part on a determination that the UE identified the beam configuration of the base station (Zhou: [218]-[219], teaches time expended during determining best beams between the BS and the UE. This satisfies the “or” criteria of the claim) , or determining the time period to be a second time period based at least in part on a determination that the UE did not identify the beam configuration of the base station, wherein the second time period is longer than the first time period.
Regarding claim 6, Zhou teaches the method, as outlined in the rejection of claim 5.
Zhou further teaches, wherein the first time period includes a time that the base station determines is needed for the UE to determine one or more combinations of time, frequency, and received power of the RS in order to find an uplink transmit power for communications (Zhou: [218]-[219], teaches BS sending SRS configuration parameters (Time/Frequency etc.) to the UE and therefore, it implies that time will be spent to generate SRS by processing the configuration. This satisfies “one or more combinations” criteria of the claim).
Regarding claims 17 and 29, Zhou teaches the methods, as outlined in the rejection of claims 1 and 19.
Zhou further teaches, wherein transmitting the message includes transmitting the message through a first cell and communicating with the UE includes communicating with the UE through a second cell (Zhou: [299], [301]-[303], teaches messaging and communicating via a first cell and a second cell).
Regarding claims 18 and 30, Zhou teaches the methods, as outlined in the rejection of claims 17 and 29.
Zhou further teaches, wherein the first cell is one of a primary cell or a secondary cell, and the second cell is the other one of the primary cell or the secondary cell (Zhou: [351] teaches that the first cell and the cell can be primary or secondary cell).











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-16 and  22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of NPL (R4-1907901, 3GPP TSG RAN WG4 #91 Approval, 13th – 17th May, 2019), hereinafter NPL.
Regarding claim 7, Zhou teaches the method, as outlined in the rejection of claim 5.
Zhou does not expressly teach, wherein the first time period includes a time that the base station determines is needed for the UE to perform measurements on a specified number of samples for beam detection.
However, in the same field of endeavor, NPL teaches, wherein the first time period includes a time that the base station determines is needed for the UE to perform measurements on a specified number of samples for beam detection (NPL: ch. 6.10.7.4 Finalization of TCI state switching requirements, page 353 teaches “additional delay for L1-RSRP measurement” by the UE; page 673 “Proposal 4” teaches measurements on samples. In light of the specification (see Spec [94], [99], [106]), Examiner interpreted the claim as a case where UE needs Time to switch to a new beam, also called TCI State switching, and therefore, UE requires to perform measurements on DL RS for beam detection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou’s method to include 
This would have been obvious because it would motivate one of ordinary skill in the art to operate New Radio (NR) of 5G, according to 3GPP standard.
Regarding claim 8, Zhou, in view of NPL, teaches the method, as outlined in the rejection of claim 7.
Zhou does not expressly teach, wherein the specified number is 5.
However, in the same field of endeavor, NPL teaches, wherein the specified number is 5 (NPL: page 673 “Proposal 4” teaches measurement period being 5 samples).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou’s method to include that the specified number is 5.
This would have been obvious because it would motivate one of ordinary skill in the art to operate New Radio (NR) of 5G, according to 3GPP standard.
Regarding claim 9, 12, 25 and 28, Zhou, in view of NPL, teaches the methods, as outlined in the rejection of claims 7, 11, 24 and 27.
wherein the specified number of samples are consecutive samples for layer 3 filtering during a connected state of a discontinuous reception mode.
However, in the same field of endeavor, NPL teaches, wherein the specified number of samples are consecutive samples for layer 3 filtering during a connected state of a discontinuous reception mode (NPL: page 353 “Option 3 (CATT)” and “Option 5 (Docomo) teaches L3-RSRP measurement (i.e. later 3 filtering) during DRX cycle, used in UE delay calculation. Page 673 “Proposal 4” teaches measurements on samples, page 673 “Proposal 4” teaches measurement period being 5 samples. As NPL teaches no restrictions on the samples taken, it is obvious that they can be continuous).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou’s method to include that the specified number of samples are consecutive samples for layer 3 filtering during a connected state of a discontinuous reception mode.
This would have been obvious because it would motivate one of ordinary skill in the art to operate New Radio (NR) of 5G, according to 3GPP standard.
Regarding claim 10, Zhou teaches the method, as outlined in the rejection of claim 5.
wherein the second time period includes a time that the base station determines is needed for the UE to identify the beam configuration of the UE, from among a plurality of candidate beam configurations, that corresponds to the beam configuration of the base station, and to transmit the RS.
However, in the same field of endeavor, NPL teaches, wherein the second time period includes a time that the base station determines is needed for the UE to identify the beam configuration of the UE, from among a plurality of candidate beam configurations, that corresponds to the beam configuration of the base station, and to transmit the RS (NPL: page 356 “Option 1 (Intel) teaches a time for unknown TCI configuration (i.e. a second time period), where Time for Rx beam acquisition (i.e. beam configuration) is included for calculating UE delay period. See also page 364 “Proposal 4” where time for synchronization is included).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou’s method to include that the second time period includes a time that the base station determines is needed for the UE to identify the beam configuration of the UE, from among a 
This would have been obvious because it would motivate one of ordinary skill in the art to operate New Radio (NR) of 5G, according to 3GPP standard.
Regarding claim 11, Zhou teaches the method, as outlined in the rejection of claim 5.
Zhou does not expressly teach, wherein the second time period includes a time that the base station determines is needed for the UE to perform measurements on more than a specified number of samples for beam detection.
However, in the same field of endeavor, NPL teaches, wherein the second time period includes a time that the base station determines is needed for the UE to perform measurements on more than a specified number of samples for beam detection (NPL: page 359 “Option 3 (Intel)” teaches a time for unknown TCI configuration (i.e. a second time period), where Time for beam measurement is included for calculating UE delay period. In light of the specification (see Spec [94], [99], [106]), Examiner interpreted the claim as a case where UE needs Time to switch to a new beam, also called TCI State switching, and therefore, UE requires to perform measurements on DL RS for beam detection).

This would have been obvious because it would motivate one of ordinary skill in the art to operate New Radio (NR) of 5G, according to 3GPP standard.
Regarding claim 13, Zhou teaches the method, as outlined in the rejection of claim 5.
Zhou does not expressly teach, further comprising determining that the UE identified the beam configuration of the base station and a reference signal associated with the beam configuration, based at least in part on a determination that at least one of: 
the message is transmitted by the base station within a certain time period since a transmission was received from a resource the UE is configured to use for beam reporting or measurement, a measurement report for the beam configuration is received from the UE, the beam configuration for the base station remains detectable during a switch period for the beam configuration of the base station, a synchronization signal block associated with the beam configuration remains detectable during a switch period for the beam configuration of the base station, or a signal-to-noise ratio (SNR) of the beam configuration of the base station is greater than a threshold.
However, in the same field of endeavor, NPL teaches, further comprising determining that the UE identified the beam configuration of the base station and a reference signal associated with the beam configuration, based at least in part on a determination that at least one of: 
the message is transmitted by the base station within a certain time period since a transmission was received from a resource the UE is configured to use for beam reporting or measurement, 
a measurement report for the beam configuration is received from the UE (NPL: page 366 “Proposal 1” teaches that a known TCI State (i.e. UE identified the base station beam configuration and RS) can be based of RSRP measurement report sent in a specified time. See also page 353. This satisfies “at least one of” criteria of the claim),
the beam configuration for the base station remains detectable during a switch period for the beam configuration of the base station, 
a synchronization signal block associated with the beam configuration remains detectable during a switch period for the beam configuration of the base station, or 
a signal-to-noise ratio (SNR) of the beam configuration of the base station is greater than a threshold.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou’s method to include that a measurement report for the beam configuration is received from the UE.
This would have been obvious because it would motivate one of ordinary skill in the art to operate New Radio (NR) of 5G, according to 3GPP standard.
Regarding claim 14, Zhou, in view of NPL, teaches the method, as outlined in the rejection of claim 13.
Zhou does not expressly teach, where the reference signal is a synchronization signal block.
However, in the same field of endeavor, NPL teaches, where the reference signal is a synchronization signal block (NPL: page 356 “Define TRxBeamAcq as:
• For SSB: 8xTSSB-RS ;” teaches that RS can be SSB (Synchronization Signal Block)).

This would have been obvious because it would motivate one of ordinary skill in the art to operate New Radio (NR) of 5G, according to 3GPP standard.
Regarding claim 15, Zhou, in view of NPL, teaches the method, as outlined in the rejection of claim 13.
Zhou does not expressly teach, where the threshold is -3 decibels (-3dB).
However, in the same field of endeavor, NPL teaches, where the threshold is -3 decibels (-3dB) (NPL: p.354 “A TCI state is detectable if its SNR > [k] dB based on the same RX beam, For k value, L1-RSRP reporting side condition defined in Section B.2.4 is reused for detectable TCI state.”, page 307 “Proposal 2 ... the side conditions are met for beam SSB Es/Iot ≥ [-3] dB...”. See also page 673 “Proposal 4 ... side condition as -3dB...”, teaches threshold can be -3dB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou’s method to include that the threshold is -3 decibels (-3dB).
This would have been obvious because it would motivate one of ordinary skill in the art to operate New Radio (NR) of 5G, according to 3GPP standard.
Regarding claim 16, Zhou, in view of NPL, teaches the method, as outlined in the rejection of claim 13.
Zhou does not expressly teach, where the certain time period is 1280 ms.
However, in the same field of endeavor, NPL teaches, where the certain time period is 1280 ms (NPL: page 353 “Option 4 (Intel)”, teaches within last transmission of 1280 ms. See also page 354, 364).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou’s method to include that the certain time period is 1280 ms.
This would have been obvious because it would motivate one of ordinary skill in the art to operate New Radio (NR) of 5G, according to 3GPP standard.
Regarding claim 22, Zhou teaches the method, as outlined in the rejection of claim 19.
Zhou does not expressly teach, wherein the time period is longer if the UE had not identified and stored the beam configuration of the base station than if the UE had identified and stored the beam configuration of the base station.
However, in the same field of endeavor, NPL teaches, wherein the time period is longer if the UE had not identified and stored the beam configuration of the base station than if the UE had identified and stored the beam configuration of the base station (NPL: page 364 “Proposal 3” and “Proposal 4”, teaching time period is longer by Tsync when TCI State (i.e. beam configuration) representing beam configuration is unknown).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou’s method to include that the time period is longer if the UE had not identified and stored the beam configuration of the base station than if the UE had identified and stored the beam configuration of the base station.
This would have been obvious because it would motivate one of ordinary skill in the art to operate New Radio (NR) of 5G, according to 3GPP standard.
Regarding claim 23, Zhou, in view of NPL, teaches the method, as outlined in the rejection of claim 22.
Zhou further teaches, wherein the first time period includes a time that the base station determines is needed for the UE to determine one or more combinations of time, frequency, and received power of the RS in order to find an uplink transmit power for communications (Zhou: [218]-[219], teaches BS sending SRS configuration parameters (Time/Frequency etc.) to the UE and therefore, it implies that time will be spent to generate SRS by processing the configuration. This satisfies “one or more combinations” criteria of the claim).
Regarding claim 24, Zhou, in view of NPL, teaches the method, as outlined in the rejection of claim 22.
Zhou does not expressly teach, wherein the first time period includes a time that the base station determines is needed for the UE to perform measurements on a specified number of samples for beam detection.
However, in the same field of endeavor, NPL teaches, wherein the first time period includes a time that the base station determines is needed for the UE to perform measurements on a specified number of samples for beam detection (NPL: ch. 6.10.7.4 Finalization of TCI state switching requirements, page 353 teaches “additional delay for L1-RSRP measurement” by the UE; page 673 “Proposal 4” teaches measurements on samples).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou’s method to include that the first time period includes a time that the base station determines is needed for the UE to perform measurements on a specified number of samples for beam detection.
This would have been obvious because it would motivate one of ordinary skill in the art to operate New Radio (NR) of 5G, according to 3GPP standard.
Regarding claim 26, Zhou, in view of NPL, teaches the method, as outlined in the rejection of claim 22.
Zhou does not expressly teach, further comprising determining, during the time period, the beam configuration of the UE, from among a plurality of candidate beam configurations, that corresponds to the beam configuration of the base station.
However, in the same field of endeavor, NPL teaches, further comprising determining, during the time period, the beam configuration of the UE, from among a plurality of candidate beam configurations, that corresponds to the beam configuration of the base station (NPL: page 356 “Option 1 (Intel) teaches Time for Rx beam acquisition (i.e. beam configuration) is included for calculating UE delay period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou’s method to include further comprising determining, during the time period, the beam configuration of the UE, from among a plurality of candidate beam configurations, that corresponds to the beam configuration of the base station.
This would have been obvious because it would motivate one of ordinary skill in the art to operate New Radio (NR) of 5G, according to 3GPP standard.
Regarding claim 27, Zhou, in view of NPL, teaches the method, as outlined in the rejection of claim 22.
Zhou does not expressly teach, further comprising performing, during the time period, measurements on more than a specified number of samples for beam detection.
However, in the same field of endeavor, NPL teaches, further comprising performing, during the time period, measurements on more than a specified number of samples for beam detection (NPL: page 673 “Proposal 4” teaches measurements on samples, page 673 “Proposal 4” teaches measurement period being 5 samples. A specified number of samples is interpreted as any number, which can be less than 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou’s method to include further comprising performing, during the time period, measurements on more than a specified number of samples for beam detection.
This would have been obvious because it would motivate one of ordinary skill in the art to operate New Radio (NR) of 5G, according to 3GPP standard.


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin, US 20200351842, Transmission Configuration Indication Switching Procedure in New Radio Mobile Communications.
NPL, R4-1908825, Discussion on TCI switch requirement, MediaTek Inc., August 26th – 30th, 2019.
NPL, R1-1717605, On Beam Management, Measurement and Reporting, Samsung, 9th -13th October 2017.
NPL, R1-1720290, On Beam Management, Measurement and Reporting, Samsung, November 27th - December 1st 2017.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.B.C./Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472